department of the treasury internal_revenue_service washington d c number release date cc dom fs corp uilc date internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel cc dom fs subject loans versus constructive dividends this field_service_advice supplements and clarifies the field_service_advice issued to you on date the prior fsa which responded to your memorandum dated date the prior fsa is hereby incorporated by reference field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp corp x discussion concern exists that taxpayers may at some point seek to disavow their current loan characterization with respect to closed years if the purported loan patterns are substantially the same in the closed years as in the open years the service could have asserted and the service most likely would have prevailed in asserting that the distributions in the closed years were constructive dividends however x corp and corp treated the distributions during the closed years as loans and x represented to the revenue_agent that he intended to repay the purported loans the revenue_agent relied on x’s representations and the closed years are closed the service is now entitled to rely on the taxpayers’ characterization of the closed_year distributions as loans and to hold taxpayers to their form under one or more legal doctrines we recommend that the service monitor the taxpayers’ treatment of these distributions and that the service seek further advice from the office_of_chief_counsel upon discovery of any such inconsistent action if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting branch chief corporate branch
